Citation Nr: 0001327	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-07 000A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota, which, in 
pertinent part, denied service connection for nicotine 
dependence and a heart condition.  In rating decision dated 
in November 1998, the M&ROC, in pertinent part, granted 
service connection for nicotine dependence and continued to 
deny service connection for heart disability.


FINDINGS OF FACT

1.  The M&ROC has obtained all available evidence necessary 
for an equitable disposition of the veteran's claim.

3.  The veteran's heart disability was not caused or 
chronically worsened by the service-connected nicotine 
dependence.


CONCLUSION OF LAW

Heart disability is not proximately due to or the result of 
the service-connected nicotine dependence.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran does not contend and the record does not suggest 
that he developed heart disability while he was serving on 
active duty or that he manifested heart disability to a 
compensable degree within a year of his discharge from 
service.  

The veteran does contend that service connection is warranted 
for his heart disability because it is etiologically related 
to the tobacco use associated with his service-connected 
nicotine dependence.  The Board has found the veteran's claim 
to be well grounded and is satisfied that all available 
evidence necessary for an equitable disposition of this claim 
has been obtained. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

There is no medical evidence of record dated prior to 1988 
showing that the veteran was found to have heart disease.  
Rapid City Regional Hospital records, dated in January 1988, 
show that the veteran was treated for an acute myocardial 
infarction and was noted to have a history of hypertension 
dating back seven to eight years.

The medical records from Rapid City Regional Hospital note 
that the veteran smoked a pack of cigarettes a day until 
about 15 years prior to the hospitalization.  

A statement dated in February 1998 from a VA physician who 
had treated the veteran expresses the opinion that it is as 
likely as not that the veteran became nicotine dependent 
while on active duty, which caused him to continue to smoke, 
and which resulted in coronary artery disease.  No basis for 
this opinion was provided.

The veteran underwent a VA examination for compensation 
purposes in May 1998.  The examiner rendered diagnoses of 
nicotine dependence (incurred in service), chronic 
obstructive pulmonary disease secondary to nicotine 
dependence and tobacco use, and coronary artery disease.  The 
examiner provided an opinion that the coronary artery disease 
was less likely than not to be related to the veteran's 
tobacco use and nicotine dependence.  The examiner noted that 
this opinion was based on the fact that the veteran had quit 
smoking 15 years prior to his myocardial infarction in 1988 
and the contribution of smoking to heart disease declines by 
that time period to an insignificant level.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for heart 
disability.  In this regard the Board notes that there are 
two contradicting VA medical opinions.  The veteran's VA 
treating physician provided an opinion in February 1998 that 
it is as likely as not that the nicotine dependence resulted 
in coronary artery disease.  The examiner at the VA 
examination in May 1998 provided an opinion that it is less 
likely than not that the coronary artery disease is related 
to the veteran's nicotine dependence.  However, the VA 
examiner provided support for her opinion and the VA treating 
physician did not provide support or reasons upon which his 
opinion was based and there is no other support for the 
opinion in the evidence of record.  The VA examiner supported 
her opinion with the fact that the veteran quit smoking 15 
years prior to his myocardial infarction in 1988 and the 
contribution of smoking to heart disease declines over that 
period of time to an insignificant level.  


ORDER

Service connection for heart disability is denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

